Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in Manca, Inc. v. United States, 43 Cust. Ct. 406, Abstract 63514. The conclusion therein, and the judgment issued pursuant thereto, *402were to tbe effect that the protests had been prematurely filed and the matter was remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law. (28 U.S.C.§ 2636(d).) ■
The case has been submitted on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between tbe attorneys for tbe parties hereto that tbe merchandise covered by tbe above remand of protest consists of Microscopes and Oases, containers for said microscopes, which were the subject of a judgment and decision by the First Division of this Court in the case of Manca, Inc. v. United States, Abstract 63514, on November 13, 1959, wherein it is stated “* * * remand the matter, pursuant to the provisions of Title 28, U.S.O. § 2636(d), for further proceedings before a single judge for determination of the value of the imported merchandise in the manner provided for by law.”
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States was as follows:
Merchandise United States
59-17286/25369-58 5 Stands for stereo binocular dollars per each
microscopes GRAPY-GOZAX $281.76 less 28%
5 Wooden cabinets for same 19.68 less 28% 59-18596/25003-58
3 Greenought microscopes GRAPY and objectives $182.97 less 25%
3 Wooden cases for same 13.83 less 25%
IT IS FURTHER STIPULATED AND AGREED that there was no foreign value for such or similar merchandise. higher
IT IS FURTHER STIPULATED AND AGREED that the above remand of protest may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the articles in question, as hereinabove identified, is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value for each class of merchandise is as set forth in the stipulation of submission embodied herein.
Judgment will be rendered accordingly.